Case 1:20-cv-01716-GBD Document 28 Filed 10/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONROE STAFFING SERVICES, LLC et al.,

 

Plaintiffs,
-against-

PAMELA D. WHITAKER.

ORDER

Defendant.
20 Civ. 1716 (GBD)

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s oral argument, Defendants’ Motion to
Dismiss Plaintiff's Complaint, ECF No. 1, pursuant to Federal Rule of Civil Procedure 12(b)(2)
for lack of personal jurisdiction, Rule 12(b)(3) for improper venue, the first-filed rule is DENIED
without prejudice.

Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6) for failure to state a claim for
fraudulent inducement and breach of contract is GRANTED. Plaintiff may seek leave to move to
amend the complaint by letter application attaching a proposed amended complaint, on or before
December 1, 2020.

Defendant shall file any opposition to Plaintiff's letter application on or before January 5,
2021.

Plaintiff may serve any reply on or before January 25, 2021.

The Clerk of Court is directed to close the motion at ECF No. 14 accordingly.

 

 
Case 1:20-cv-01716-GBD Document 28 Filed 10/14/20 Page 2 of 2

Dated: New York, New York
October 13, 2020

SO ORDERED.

QEQRGE,BL DANIELS
United sites District Judge

 

 
